Allowable Subject Matter
Claims 1-5 and 7-24 are allowed.
The following is an examiner's statement of reasons for allowance:
As to independent claim 1 the combination of prior art references does not teach or fairly suggest the limitations cited within the claims. Independent claim 1 identifies the uniquely distinct features "a display panel including a first substrate, a second substrate, and a liquid crystal layer sandwiched between the first substrate and the second substrate; a first polarizer and a second polarizer between which the display panel is sandwiched; and a backlight unit provided at a back surface of the display panel, wherein the backlight unit has a hollowed part, the display panel has a portion which overlaps the hollowed part in plan view and at which the first polarizer and the second polarizer have openings, the portion serving as a transparent section".
It is noted that the closest prior art, Kwak (US Patent Pub. # 2017/0287992) relates generally to an electronic device, and more particularly, to an electronic device that includes a display and a camera.  Lee (US Patent Pub. # 2017/0031202) relates to a liquid crystal display device, and more particularly, to a liquid crystal display device with minimized light leakage that may occur between a liquid crystal display panel and a backlight unit.  Kwak or Lee do not specifically teach a display panel including a first substrate, a second substrate, and a liquid crystal layer sandwiched between the first substrate and the second substrate; a first polarizer and a second polarizer between which the display panel is sandwiched; and a backlight unit provided at a back surface of the display panel, wherein the backlight unit has a hollowed part, the display panel has a portion which overlaps the hollowed part in plan view and at which the first polarizer and the second polarizer have openings, the portion serving as a transparent section.  Therefore the application is allowable.
As to dependent claims 2-5 and 7-24, these claims depend on allowable claim 1. Therefore dependent claims 2-5 and 7-24 are allowable also.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following art is not prior art but is pertinent to the applicant's disclosure.
Chen (US Patent Pub. # 2020/0186688) teaches a display device having a high screen ratio refers to a display device having a narrow border with a notched area for a camera module.
	Nakamura (US Patent Pub. # 2020/0186688) teaches an image display devices include an image taking window portion in a non-display area surrounding the display area, and the image taking camera is disposed at a position corresponding to the image taking window portion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704.  The examiner can normally be reached on Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 26963/31/2021